Case: 15-10222      Document: 00513172063         Page: 1    Date Filed: 08/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 15-10222
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                            August 27, 2015
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

DAVID EARL KATES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:97-CR-42


Before REAVLEY, SMITH, and HAYNES, Circuit Judges
PER CURIAM: *
       David Earl Kates, federal prisoner # 30428-077, is an abusive litigant
and has been sanctioned on several occasions. On February 24, 2015, Kates
submitted a motion under 18 U.S.C. § 3582(c)(2) seeking a reduction in his
sentence. In accordance with a prior sanction order, this pleading was stricken
without a ruling from the district court. We review such actions for an abuse
of discretion. Gelabert v. Lynaugh, 894 F.2d 746, 747-48 (5th Cir. 1990).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10222     Document: 00513172063     Page: 2   Date Filed: 08/27/2015


                                  No. 15-10222

      Kates has filed a brief arguing the merits of his request for a sentence
reduction, but he has not addressed the district court’s enforcement of the
sanction order. Accordingly, he has abandoned the threshold issue for appeal.
See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). As Kates’s
appeal does not present a legal issue arguable on its merits, it is frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).
      The appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                        2